DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 26, 2021 has been entered.
Response to Arguments
Applicant’s arguments filed March 26, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, such as “wherein the chronic hemodialysis patient has a C-reactive protein (CRP) concentration in blood between 10 mg/l and 20 mg/l” in independent Claim 1, as well as new dependent Claims 22-28, but the previous prior art references have been maintained with modifications in the prior art rejection.
On pages 6-7 of the Remarks section filed March 26, 2021, as indicated by the page number at the bottom of each page, Applicant argues that the previous prior art rejection does not disclose that “the chronic hemodialysis patient has a C-reactive protein (CRP) concentration in blood between 10 mg/l and 20 mg/l” as now claimed in independent Claim 1.  Applicant argues that “the claimed membrane can benefit treatment of anemia in a chronic hemodialysis patient suffering from EPO hypo-responsiveness, even when the patient’s CRP is elevated to between 10 mg/l and 20 mg/l” and that the cited references do not disclose this sort of feature.  Applicant argues that primary reference de Francisco et al., (“Francisco”, de Francisco et al., “Inflammation and its impact on anaemia in chronic kidney disease: from haemoglobin variability to hyporesponsiveness”, NDT Plus, (2009) 2 [Supp 1]: i18-i26), does not disclose this feature, stating that Francisco discloses a higher CRP value than the range of 10-20 mg/l.  However, the Examiner notes that Francisco explicitly states in the following passage a value of CRP in hypo-responders that discloses a value within the claimed range, (“Median CRP level was higher in the hyporesponders than in the other groups (1.9 versus 0.8 mg/dL; P = 0.004)”, See “Consequences of inflammation on response to ESAs”, right column, page i21; Examiner interprets this disclosure to anticipate the claimed range at 19 mg/l since 1.9 mg/dl converts to 19 mg/l).  For this reason, the Examiner finds this argument unpersuasive.
Applicant also argues that secondary reference Hutchison et al., (“Hutchison”, US 2010/0084339), does not disclose this limitation because it only shows a non-significant change in CRP in hemodialysis patient.  The Examiner notes that Francisco has already been relied upon for this limitation as indicated above so this argument is considered moot.    Applicant also argues against secondary reference Zaritsky et al., (“Zaritsky”, “Reduction of Serum Hepcidin by Hemodialysis in Pediatric and Adult Patients”, Clin. J. Am. Soc. Nephol., Volume 5, pp 1010-1014, published June 1, 2010, 5 total pages), not disclosing this specifically claimed CRP range, but the Examiner notes that Zaritsky is not relied upon in the current prior art rejection for independent Claim 1, and that Francisco already discloses this limitation, so this remark is considered moot.
On pages 8-9, Applicant argues against the previous prior art rejection of dependent Claims 2, 15 & 16, as well as dependent Claims 3 & 17, based on independent Claim 1, but does not present any specific arguments against the prior art rejection or references used for these particular dependent claims.  Thus, these remarks are considered moot.
On pages 9-10, Applicant argues against the previous prior art rejection of dependent Claim 5, particularly the combination of previous secondary reference Twardowski, (US 5,484,397), to disclose the limitation in Claim 5.  However, the Examiner no longer uses the Twardowski reference, so any remark directed towards Twardowski is now considered moot.  Moreover, the Examiner relies upon a new interpretation using a feature disclosed in previous secondary reference Hutchinson, in paragraphs [0081]-[0083], as further detailed in the prior art rejection below, to disclose dependent Claim 5 instead.  The Examiner finds these remarks unpersuasive as a result.
The current set of claims remains rejected under prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP §2172.01. The omitted structural cooperative relationships are: “a method of treating anemia in a chronic hemodialysis patient” on line 1 of independent Claim 1 and "wherein the chronic hemodialysis patient suffers from EPO hypo-responsiveness" on line 10 of independent Claim 1. The Examiner notes that it is unclear based on the structure and the functional language presented in the body of Claim 1 and in any of the dependent claims, how the claimed invention achieves the claimed treatment of anemia in a chronic hemodialysis patient and how this relates to the chronic hemodialysis patient suffers from EPO hypo-responsiveness. No limitations are directed towards how the act of "withdrawing and bypassing blood from the patient" etc. results in the treatment of anemia in the chronic dialysis patient. For this reason, the current set of claims is considered indefinite.
Claim 1 recites the limitation “blood” on lines 6 & 18 of the claim.  It is not clear if this limitation is the same limitation as “blood” or “the blood” as on lines 2 & 5 of the claim, or if this is different “blood”.  Examiner interprets it to be the same.
Claim 26 recites the limitation “wherein the hemodialysis treatments are performed until a target hemoglobin value of 11-12 g/dl has been reached” that is already recited in Claim 5, “hemodialysis treatments are performed…until the target hemoglobin value of 11-12 g/dl has been reached”, a claim from which Claim 26 depends.  It is not clear what the bounds of Claim 26 is meant to cover as a result, making it indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites a limitation, “wherein the hemodialysis treatments are performed until a target hemoglobin value of 11-12 g/dl has been reached” that is already recited in Claim 5, “hemodialysis treatments are performed…until the target hemoglobin value of 11-12 g/dl has been reached”, a claim from which Claim 26 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4-6, 21 & 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Francisco et al., (“Francisco”, de Francisco et al., “Inflammation and its impact on anaemia in chronic kidney disease: from haemoglobin variability to hyporesponsiveness”, NDT Plus, (2009) 2 [Supp 1]: i18-i26), in view of Hutchison et al., (“Hutchison”, US 2010/0084339), as evidenced by Magee et al., (Magee et al., "Core Concepts in Dialysis and Continuous Therapies", published by Springer, Boston, 2016, pp 258-262, 8 total pages), in further view of Buck et al., (“Buck”, WO 2004/056460), in further view of Markley,  (US 3,746,175).
Claims 1, 4-6, 21 & 23-28 are directed toward a method type invention group.
Regarding Claims 1, 4, 6 & 21, Francisco discloses a method of treating anemia in a chronic hemodialysis patient, (“In the Dialysis Outcomes and Practice Patterns Study…that analysed anaemia management and outcomes in long-term HD patients", See section on “Haemoglobin variability”, page i18), comprising using a dialysis procedure, (“short daily dialysis…was associated," See section on "Optimization of the dialysis procedure", page i23), 
wherein the chronic hemodialysis patient suffers from EPO hypo-responsiveness, (“This review will mainly address the impact of persistent inflammation on…responsiveness to ESAs [erythropoiesis-stimulating agents] in the treatment of anaemia of CKD [chronic kidney disease],” See section on “Haemoglobin variability”, page i19, and “Further studies have shown that changes in inflammatory status contribute to both hyporesponsiveness to epoetin and variability of Hb levels in CKD patients", See section on "Consequences of inflammation on response to ESAs", page i21),
wherein the chronic hemodialysis patient has a C-reactive protein (CRP) concentration in blood between 10 mg/l and 20 mg/l, (“Median CRP level was higher in the hyporesponders than in the other groups (1.9 versus 0.8 mg/dL; P = 0.004)”, See “Consequences of inflammation on response to ESAs”, right column, page i21; Examiner interprets this disclosure to anticipate the claimed range at 19 mg/l since 1.9 mg/dl converts to 19 mg/l).
Francisco does not explicitly disclose that the dialysis procedure comprises withdrawing and bypassing blood from the patient in a continuous flow into contact with one face of a hemodialysis membrane, simultaneously passing dialysate solution into a continuous flow on an opposite face of the hemodialysis membrane to the side of the hemodialysis membrane in contact with the blood, and returning the blood into the patient, wherein the hemodialysis membrane has a molecular weight cut-off in water, based on dextran sieving coefficients, of between 90 and 200 kD, and a molecular weight retention onset in water, based on dextran sieving coefficients, of between 10 and 20 kD, and a MW of between 90 and 170 kD.
However, Francisco suggests that optimizing the dialysis procedure may be important to decrease the prevalence of inflammation in HD patients, (See “Optimization of the dialysis procedure”, page i23, Francisco).
Hutchison discloses a method of treating a chronic hemodialysis patient, (See Abstract, Hutchison), wherein the hemodialysis membrane has a molecular weight cut-off in water, based on dextran sieving coefficients, of between 90 and 200 kD, and a molecular weight retention onset in water, based on dextran sieving coefficients, of between 10 and 20 kD, and a ΔMW of between 90 and 170 kD, (See paragraphs [0038], [0039], [0071] & [0079]; Hutchison discloses using a high cut-off hemodialyser for dialysis as in WO 2004/056460 (Buck et al.), known as HCO 1100 by Gambro.  As evidenced by the reference “Core Concepts in Dialysis and Continuous Therapies”, its HCO membrane (which is recognized to be HCO 1100) has a molecular weight cut off (MWCO) in kDa of 170-320, which anticipates the claimed range from 170-200 kDa, (See Table 21.2 on page 260).  The molecular weight retention onset (MWRO) is 15-20 kda, which anticipates the claimed range from 15-20 kDa.  The difference between MWCO and MWRO, which is ΔMW, anticipates the claimed range from 150 to 170 kDa.  All of these values are based on dextran sieving coefficients).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of treating anemia in a chronic hemodialysis patient of Francisco by incorporating a hemodialysis membrane that has a molecular weight cut-off in water, based on dextran sieving coefficients, of between 90 and 200 kD, and a molecular weight retention onset in water, based on dextran sieving coefficients, of between 10 and 20 kD, and a MW of between 90 and 170 kD as in Hutchison in order to achieve "a global decrease in pre-dialysis serum concentrations of pro-inflammatory cytokines…with HCO-HD”, (See paragraph [0081], Hutchison), since it is suggested by Francisco that “the available evidence suggests that CKD [chronic kidney disease] is a state of increased pro-inflammatory cytokine activity…leading to hyporesponsiveness to ESAs  [erythropoiesis-stimulating agents],” so that “possible…interventions...include anti-cytokine...treatment strategies," (See page i24, Francisco).
Modified Francisco does not disclose withdrawing and bypassing blood from the patient in a continuous flow into contact with one face of a hemodialysis membrane simultaneously passing dialysate solution into a continuous flow on an opposite face of the hemodialysis membrane to the side of the hemodialysis membrane in contact with the blood.
Buck discloses a method of hemodialysis, (See Abstract, Buck), that comprises withdrawing and bypassing blood from the patient in a continuous flow, (See page 8, lines 1-3, Buck), into contact with one face of a hemodialysis membrane, (See page 7, lines 35-37, Buck), simultaneously passing dialysate solution into a continuous flow on an opposite face of the hemodialysis membrane to the side of the hemodialysis membrane in contact with the blood, (See page 8, lines 3-10, Buck), and returning the blood into the patient, (See page 8, lines 1-19, Buck).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of treating anemia in a chronic hemodialysis patient of modified Francisco by incorporating withdrawing and bypassing blood from the patient in a continuous flow into contact with one face of a hemodialysis membrane simultaneously passing dialysate solution into a continuous flow on an opposite face of the hemodialysis membrane to the side of the hemodialysis membrane in contact with the blood and returning the blood into the patient as in Buck since hemodialysis involves this process to “provide a use of the membrane for treatment of toxic mediator related diseases...in hemodialysis mode...and hemofiltration mode", (See page 4, lines 31-34, Buck), so that "a high selectivity is achieved, i.e. a high removal of toxic mediators," (See page 5, lines 7-10, Buck).
Modified Francisco does not disclose the flow of the dialysate solution being countercurrent in a direction to the flow of the blood.
Markley discloses a method of dialysis, (See Abstract, Markley), that it is apparent that counter-current flow yields a net transfer of impurities along the entire length of the membrane and is hence more efficient than co-current flow. (See column 8, lines 40-68 & column 9, lines 1-4, Markley).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of treating a chronic hemodialysis patient of modified Francisco by incorporating that the flow of the dialysate solution is countercurrent in a direction of the flow of blood as in Markley in order to obtain more efficient net transfer of impurities along the entire length of the membrane (See Markley, col.9, lines 1-4).
Additional Disclosures Included:  Claim 4: The method of claim 1 wherein the method  is performed from 2 to 4 times a week for a period of from 2 to 6 hours, (See paragraph [0079], Hutchison; Hutchison discloses a treatment 3 sessions per week for 4 hours each, anticipating the values of 3 times a week and 4 hours in each claimed range), until the target hemoglobin value of 11-12 g/dl has been reached, (“…the recommended target range has just been lowered to 10-12 g/dL as a result of the above study results", See "Introduction", page i18, Francisco).  Claim 5: The method of claim 1 wherein three hemodialysis treatments are performed per week, (See paragraph [0083], Hutchison; Hutchison discloses a treatment 3 sessions per week for 4 hours each, anticipating the values of 3 times a week and 4 hours in each claimed range), one for a period of 2 to 6 hours with the hemodialysis membrane according to claim 1, (See paragraph [0083], Hutchinson), and two with a high-flux hemodialysis membrane, (See paragraphs [0082] & [0083], Hutchinson; Examiner interprets that over a given week period, three treatments of hemodialysis are performed.  In a given first week period from a three week treatment period, patients received three treatments using the HCO dialyzer, then go to three weeks treatment using a standardized high flux dialyzer.  In the transition between the two overall treatment periods, there will be a period of three treatments where one treatment is performed using the HCO dialyzer, and then 2 treatments will be performed using the standardized high flux dialyzer (which must occur over a transition period of a week since only three treatments are performed over a given week period)), until the target hemoglobin value of 11-12 g/dl has been reached, (“…the recommended target range has just been lowered to 10-12 g/dL as a result of the above study results", See "Introduction", page i18, Francisco).  Claim 6: The method of claim 1 wherein the hemodialysis membrane permits passage of substances having a molecular weight of up to 45 kD with a sieving coefficient measured in whole blood of between 0.1 and 1.0, (See paragraph [0070], Hutchison).  Claim 21: The method of claim 1, wherein the method increases hemoglobin to above 12 g/dl in the blood of the chronic hemodialysis patient to treat anemia, (“the management of anaemia of CKD [chronic kidney disease] specified that, within the recommended target range (at the time > 11 g/dL, not exceeding 12-14 g/dL, right column, page i18, Francisco).  Claim 23: The method of claim 1, wherein the method increases hemoglobin to above 11 g/dl in the blood of the chronic hemodialysis patient to treat anemia, (“the management of anaemia of CKD [chronic kidney disease] specified that, within the recommended target range (at the time > 11 g/dL, not exceeding 12-14 g/dL, right column, page i18, Francisco). Claim 24:  The method of claim 1 wherein the chronic hemodialysis patient has an adequate iron status with a ferritin concentration of at least 100 ng/ml, (“Ferritin levels were lower in the hyporesponders than in other patients (median 318 versus 445 ng/ mL”, See “Consequences of inflammation on response to ESAs”, See page i21, Francisco). Claim 25: The method of claim 1 wherein the method is performed on the chronic hemodialysis patient every other dialysis treatment, wherein the other dialysis treatment is performed using a high-flux hemodialysis membrane, (See paragraph [0079], Hutchinson; Examiner interprets the two weeks of high-flux treatment to be “the other dialysis treatment” while the two weeks treatment of high cut-off HCO 1100 hemodialyzer is the method as disclosed above in Claim 1). Claim 26:  The method of claim 5, wherein the hemodialysis treatments are performed until a target hemoglobin value of 11-12 g/dl has been reached, (“the management of anaemia of CKD [chronic kidney disease] specified that, within the recommended target range (at the time > 11 g/dL, not exceeding 12-14 g/dL, right column, page i18, Francisco).  Claim 27:  The method of claim 25, wherein the hemodialysis treatments are performed until a target hemoglobin value of 11-12 g/dl has been reached, (“the management of anaemia of CKD [chronic kidney disease] specified that, within the recommended target range (at the time > 11 g/dL, not exceeding 12-14 g/dL, right column, page i18, Francisco).  Claim 28: The method of claim 1, wherein the method reduces the CRP concentration in the chronic hemodialysis patient below 10 mg/l, (See Figure 15, and See paragraph [0085], Hutchinson; CRP levels during high cutoff hemodialysis in weeks 4-6 are roughly 0.3 to 0.4 mg/dl, which converts to 3 to 4 mg/L).
Claims 2, 15 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Francisco et al., (“Francisco”, de Francisco et al., “Inflammation and its impact on anaemia in chronic kidney disease: from haemoglobin variability to hyporesponsiveness”, NDT Plus, (2009) 2 [Supp 1]: i18-i26), in view of Hutchison et al., (“Hutchison”, US 2010/0084339), in further view of Buck (WO2004056460), in further view of Markley (US3746175), in further view of NPL-2 (Kainz et al, “Association of ESA hypo-responsiveness and haemoglobin viability with mortality in haemodialysis patients”, NDT, published May 26, 2010, 6 total pages, submitted by Applicant on May 22, 2012), and in further view of Krantz, (Sanford Krantz, “Pathogenesis and Treatment of the Anemia of Chronic Disease”, The American Journal of the Medical Sciences, Vol. 407, No. 6, pp 353-359, May 1994).
Applicant’s claims are toward a method.
Regarding Claim 2, modified Francisco discloses a method according to claim 1, but does not explicilty disclose wherein when the chronic hemodialysis patient has received a dose of EP, the method reduces the dose of EPO amount in IU which is administered per kg body weight three times per week to the chronic hemodialysis patient by at least 10% relative to an EPO dose needed to maintain a target hemoglobin value.  Since Francisco discloses a patient with EPO hypo-responsiveness, (See pages i19 & i21, Francisco), an EPO dose needed to maintain target hemoglobin value as evidenced by NPL-1 is 20,000 IU/week, (See page 26, NPL-1 discloses that the definition of resistance to EPO or EPO hypo-responsiveness is either failure to attain the target hemoglobin concentration while receiving more than 300 IU per kg body weight and week (approx. 20,000 IU/week) of EPO subcutaneously, or a continued need for such dosage to maintain the target).
However, modified Francisco does not disclose wherein when the chronic hemodialysis patient has received a dose of EP, the method reduces the dose of EPO amount in IU which is administered per kg body weight three times per week to the chronic hemodialysis patient by at least 10% relative to an EPO dose needed to maintain a target hemoglobin value. 
NPL-2 discloses a treatment of patients with an inadequate or hypo response to epoetin treatment (See page 1, Conclusions and Introduction, NPL-2), in which it reduces the amount of EPO dose in IU which is administered by at least 10% relative to the EPO dose needed to maintain a target hemoglobin value, (See Conclusion, page 1, NPL-2; NPL-2 discloses that the risk of mortality of hemodialysis patients requiring ESA therapy is lowest if the haemoglobin is stably maintained in the range between 10 and 12 g/dL with weekly ESA dose equivalents <16,000 units (See NPL-2, pg.1, conclusion) which is more than 20% less relative to the 20,000 units disclosed by NPL-2, anticipating the claimed value of 10% or less. NPL-2 further discloses that both ESA hyporesponder and responder show hazard ratio higher than 1 above 16000 units of weekly ESA dose (See Fig.3 & pg.4, Discussion). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of treating anemia in a chronic hemodialysis patient of modified Francisco by incorporating wherein when the chronic hemodialysis patient has received a dose of EP, the method reduces the dose of EPO amount in IU which is administered to the chronic hemodialysis patient by at least 10% relative to an EPO dose needed to maintain a target hemoglobin value as in NPL-2 in order to minimize the mortality of patients by reducing the administered amount of ESA based on hazard ratio, (See Figure 3, and page 4, Discussion, NPL-2).
Modified Francisco does not disclose administering EPO dose in IU per kg body weight three times a week.
Krantz discloses a method of administering EPO dose in IU per kg body weight three times a week for reducing anemia in chronic patients, ("The relative deficiency in the EPO response to anemia in ACD led to consideration of the use of EPO as treatment for this anemia...rhEPO...received 150 units/kg, three times weekly...," See page 356, Krantz).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of treating anemia in a chronic hemodialysis patient of modified Francisco by incorporating administering EPO dose in IU per kg body weight three times a week as in Krantz in order to reduce anemia caused by "the production of cytokines that directly inhibit the action of EPO and EPO production, and that this anemia can be overcome by the administration of large amounts of rhEPO," (See page 358, Krantz).  As a result, "quality of life parameters also significantly increased in rhEPO-treated patients," (See page 357, Krantz).
Additional Disclosures Included: Claim 15: The method of claim 1, wherein the blood of the chronic hemodialysis patient has a ferritin concentration of at least 100 mg/ml, (“Ferritin levels were lower in the hyporesponders…median 318...ng/mL", page i21, Francisco).  Claim 16: The method of claim 2 wherein the method is performed from 2 to 4 times a week for a period of from 2 to 6 hours, (See paragraph [0079], Hutchison; Hutchison discloses a treatment 3 sessions per week for 4 hours each, anticipating the values of 3 times a week and 4 hours in each claimed range).
Claims 3 & 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Francisco et al., (“Francisco”, de Francisco et al., “Inflammation and its impact on anaemia in chronic kidney disease: from haemoglobin variability to hyporesponsiveness”, NDT Plus, (2009) 2 [Supp 1]: i18-i26), in view of Hutchison et al., (“Hutchison”, US 2010/0084339), in further view of Buck et al., (“Buck”, WO 2004/056460), in further view of Markley,  (US 3,746,175), and in further view of NPL-3 (“NFK-KDOQI”, published 2006, 7 total pages, submitted by Examiner, March 31, 2015).
Applicant’s claim is toward a method.
Regarding Claim 3, modified Francisco discloses the method of claim 1, wherein the blood of the chronic hemodialysis patient has a ferritin concentration of at least 100 mg/ml, (“Ferritin levels were lower in the hyporesponders…median 318...ng/mL”, page i21, Francisco), but does not explicitly disclose a transferrin saturation of at least 20%.
NPL-3 further discloses a method for treating anemia in patients with chronic kidney disease, (See CPR FOR PEDIATRICS 3.2: USING IRON AGENTS ), that the chronic hemodialysis patient has a ferritin concentration of > 100 ng/mL and a transferrin saturation of at least 20%, (For Adult clinical practice recommendation, sufficient iron level needs to be maintained by following conditions: Serum ferritin > 200 ng/mL and TSAT > 20%,See 3.2.3 Targets of iron therapy, NPL-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of treating anemia in a chronic hemodialysis patient of modified Francisco with the method wherein the blood of the hemodialysis patient has a ferritin concentration of at least 100 ng/ml and a transferrin saturation of at least 20%, as in NPL-3 since absolute or functional iron deficiency, which is the most common cause of EPO hypo-responsiveness or resistance, should be first checked and evaluated before a patient further proceeds to hemodialysis so that the blood of hemodialysis patient has a ferritin concentration of at least 100 ng/ml and a transferrin saturation of at least 20%.
Additional Disclosures Included: Claim 17: The method of claim 3 wherein the method is performed from 2 to 4 times a week for a period of from 2 to 6 hours, (See paragraph [0079], Hutchison; Hutchison discloses a treatment 3 sessions per week for 4 hours each, anticipating the values of 3 times a week and 4 hours in each claimed range).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Francisco et al., (“Francisco”, de Francisco et al., “Inflammation and its impact on anaemia in chronic kidney disease: from haemoglobin variability to hyporesponsiveness”, NDT Plus, (2009) 2 [Supp 1]: i18-i26), in view of Hutchison et al., (“Hutchison”, US 2010/0084339), as evidenced by Magee et al., (Magee et al., "Core Concepts in Dialysis and Continuous Therapies", published by Springer, Boston, 2016, pp 258-262, 8 total pages), in further view of Buck et al., (“Buck”, WO 2004/056460), in further view of Markley,  (US 3,746,175), and in further view of Zaritsky et al., (“Zaritsky”, “Reduction of Serum Hepcidin by Hemodialysis in Pediatric and Adult Patients”, Clin. J. Am. Soc. Nephol., Volume 5, pp 1010-1014, published June 1, 2010, 5 total pages).
Claim 22 is directed towards a method of treating anemia in a chronic hemodialysis patient, a method type invention group.
Regarding Claim 22, modified Francisco does not explicitly disclose wherein the method decreases hepcidin in the blood of the chronic hemodialysis patient.
Zaritsky discloses a method of treating anemia in a chronic hemodialysis patient, (“hepcidin levels were elevated severalfold in HD [hemodialysis] patients, suggesting that hepcidin production and/or clearance is severely altered in the setting of CKD [chronic kidney disease]”, See “Discussion”, right column, page 1012, Zaritsky; and “elevated hepcidin levels play a key role in the anemia of inflammation”, See left column, page 1013, Zaritsky), that decreases hepcidin in the blood of a chronic hemodialysis patient, (“The findings of this study clearly demonstrated that hepcidin itself is removed by HD [hemodialysis], confirming the results of two previous studies”, See right column, page 1013, Zaritsky).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of treating anemia in a chronic hemodialysis patient of modified Francisco by incorporating wherein the method decreases hepcidin in the blood of the chronic hemodialysis patient as in Zaritsky since “hepcidin itself is removed by HD…because hepcidin is a small molecule…similar in size to vitamin B12”, (See right column, page 1013, Zaritsky).  By removing hepcidin in hemodialysis, “a therapeutic intervention in which patients with anemia and high hepcidin levels” can lead to “improved erythropoiesis and potentially decreased use and safer dosing of ESA [erythropoiesis-stimulating agents]”, (See “Conclusions”, page 1014, Zaritsky), which will enhance the treatment of hypo-responsiveness to ESA as discussed in Francisco, (“various options for intervention to enhance the response to ESAs in haemodialysis patients with inflammation are considered”, See Abstract, page i18, Francisco).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779